Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Referring to Applicant’s argument on page 11 of Applicant’s Remarks alleging Chaudhari does not disclose that the request is associated with a “selection … of at least one access option for accessing the first content item,” the Examiner respectfully disagrees. The cited portion of Chaudhari is the rejection below clearly shows selection to access content items. In the event that Applicant is implying that Chaudhari must select access only to a singular content item, the claims are not so restrictive. Regardless, the Examiner has previously included and continues to include a combination with Beyabani to disclose the possible “singular” interpretation of this limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Referring to Applicant’s argument on page 12 of Applicant’s Remarks alleging Raciborski fails to disclose “a second output of the first item at the user interface of the user device” because Raciborski fails to teach a user interface, the Examiner respectfully disagrees. Raciborski is not relied upon to disclose the user interface as seen in the rejection below. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Referring to Applicant’s argument on pages 13-14 of Applicant’s Remarks alleging an improper motivation to combine, the Examiner respectfully disagrees. The Examiner has provided a citation for a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8, 12-14, 21-22, 24, 29-31, and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhari et al (hereinafter Chaudhari) US 20130263174 in view of Beyabani US 20090083780, and further in view of Raciborski US 20050119977.

see Paragraphs 0023 and 0032-0034); 
determining, by the network node based on the data indicative of the first selection, that the rights package is not associated with access to the first content item (see Paragraph 0035); 
causing, based on the first selection, first output of the first content item at a user interface of the user device, wherein the first output is associated with a first rendering quality (see Paragraphs 0023-0026, 0029, 0032-0034 and 0035 for disclosing based on the user selection of the content and the determination that the content is not part of their rights package, a first output by the television receivers is provided of the first content item at a first bitrate (a bitrate is inherent in the communication of a content item from the television service provider to the television receiver));
receiving, by the network node from the user device, data indicative of a request to access the first content item, wherein the request is associated with a selection, via the user interface, of at least one access option for accessing the first content item, determining, based on the selection of the at least one access option, that access to the first content item is authorized (see Paragraphs 0035-0036 and 0039-0040 for disclosing the user, via a user interface makes a selection to request a temporary subscription to content items for which they do not possess access to, and in response to the request selection, a determination is made that access to the content items are authorized).
Chaudhari is unclear as to selecting a singular content item of a plurality of content items and causing second output of a first content item at the user device, wherein the second output is associated with a second rendering quality that is greater than the first rendering quality.
Beyabani discloses selecting a singular content item of a plurality of content items (see Fig. 5 and Paragraphs 0030 and 0081-0083).

Chaudhari in view of Beyabani is unclear as to causing second output of a first content item at the user device, wherein the second output is associated with a second rendering quality that is greater than the first rendering quality.
Raciborski discloses causing, based on access data, second output of a first content item at the user device, wherein the second output comprises a second bitrate that is greater than the first bitrate (see Paragraphs 0023-0024, 0041, and 0055 for disclosing based on licensing rights (access data) a user can access and play/second output a content item at a higher bitrate than previously accessed/played/first output, such as through additional payment for the higher bitrate content, wherein bitrate levels are interpreted as a specific form of rendering quality).
Before the effective filing date of the claimed invention, it would have been obvious to incorporate the second output of the at a higher bitrate of Raciborski with the system of Chaudhari in view of Beyabani in order to allow video distributors to take advantage of changes in format of their content. With the advent of a new media format, many users will repurchase their content in that new format, and the distributors can get paid twice for the same copyright (see Raciborski, Paragraph 0007).

Regarding claim 3, Chaudhari discloses causing output of a list of content items at the user device, wherein the list is sorted based on one or more of a price point or a relevance (see Paragraph 0035).

see Fig. 1 and Paragraphs 0024-0025, 0028-0029, 0039, and 0049). Raciborski further discloses the causing of the second output of the first content item as seen in the rejection of claim 1.

Regarding claims 12 and 13, Chaudhari in view of Beyabani, and further in view of Raciborski discloses receiving, by the network node from the user device, a second selection of one or more linear content items, determining, by the network node, that the second selection of the one or more linear content items satisfies a threshold; and invalidating, by the network node based on the threshold being satisfied, the second selection of the one or more linear content items (see Paragraph 0042).
Chaudhari in view of Beyabani, and further in view of Raciborski is unclear as to invalidating, to the user device, a selection of a content item of additional content items that cannot be acquired in regards to a threshold that is a number of selections of content items that are not associated with the rights package.
Official Notice is taken that invalidating, to the user device, a selection of a content item of additional content items that cannot be acquired in regards to a threshold that is a number of selections of content items that are not associated with the rights package is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chaudhari in view of Beyabani, and further in view of Raciborski to invalidate a selection made by a user device that content cannot be acquired so that a user can be 

Regarding claim 14, Raciborski discloses assessing based on the threshold being satisfied, a fee for the second selection of the one or more linear content items (see Paragraphs 0033 and 0036 for disclosing generating in response to acquisition of non-authorized content item (interpreted as a threshold being satisfied), an updated/discounted fee for acquisition of related non-authorized content is offered (interpreted as the prices for the products relating to the first purchased products are discounted in response to the first product being purchased).

Claim 21 is rejected on the same grounds as claim 1.

Claim 22 is rejected on the same grounds as claim 3.

Claim 24 is rejected on the same grounds as claim 1.

Regarding claim 29, Chaudhari discloses determining whether the rights package can be customized comprises determining whether data entries can be added to, or deleted from, the rights package (see Paragraph 0035).

Regarding claim 30, Raciborski discloses determining, by the network node, a discounted price for acquisition of an additional content item associated with the first content item (see Paragraphs 0033 and 0036 for disclosing generating in response to acquisition of non-authorized content item (interpreted as a threshold being satisfied), an updated/discounted fee for acquisition of related non-authorized content is offered (interpreted as the prices for the products relating to the first purchased products are discounted in response to the first product being purchased).

Regarding claim 31, Chaudhari discloses causing output of the list of content items at the user device comprises causing output of a channel guide at the user device (see Fig. 6A and Paragraph 0050).

Claim 33 is rejected on the same grounds as claim 12.

Claim 34 is rejected on the same grounds as claim 12.

Claim 35 is rejected on the same grounds as claim 3.

Claims 5-6 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhari et al (hereinafter Chaudhari) US 20130263174 in view of Beyabani US 20090083780, further in view of Raciborski US 20050119977, and further in view of Applicant-admitted Prior Art (hereinafter APA).

Regarding claim 5, Chaudhari discloses an access term associated with the rights package (see Paragraphs 0030-0031 and 0036).
Chaudhari in view of Beyabani, and further in view of Raciborski is unclear as to determining a balance of a pre-paid account and transmitting data indicative of the available balance to the user.


Regarding claim 6, Chaudhari discloses an access term of the rights package (see Paragraphs 0030-0031 and 0036).
Chaudhari in view of Beyabani, and further in view of Raciborski is unclear as to determining an available balance of a pre-paid account and determining, based on the available balance, that the pre-paid account does not comprise a minimum available balance sufficient to acquire the one or more linear content items, and transmitting, by the network node, data indicative of the pre-paid account having insufficient funds.
APA discloses that the determination of an available balance of a pre-paid account and determining, based on the available balance, that the pre-paid account does not comprise a minimum available balance sufficient to acquire the one or more linear content items, and transmitting, by the network node, data indicative of the pre-paid account having insufficient funds is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, At the time of the invention, to modify Chaudhari in view of Beyabani, and further in view of Raciborski to determining an available balance of a pre-paid account and transmitting data indicative of the available balance to the user in order to permit users to see they do not have enough of a remaining balance with the system so that they can choose to resupply their account with funds or simply let the access term expire.

Regarding claim 32, Chaudhari discloses determining, by the network node, whether the rights package can be customized comprises sufficient funds to acquire the first linear content item (see Paragraphs 0035, 0040, and 0052).
Chaudhari in view of Beyabani, and further in view of Raciborski is unclear as to determining, based on the available balance of the pre-paid account, that the pre-paid account comprises sufficient funds.
APA discloses that the determining, based on the available balance of the pre-paid account, that the pre-paid account comprises sufficient funds is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, At the time of the invention, to modify Chaudhari in view of Beyabani, and further in view of Raciborski to determining a balance of a pre-paid account and determining the available balance in order to permit users to see if they have enough of a remaining balance with the system so that they can quickly apply any new charges to said remaining balance rather than making a purchase from a separate source of funds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
01/10/2022